Title: From Charles Francis Adams to John Quincy Adams, 6 October 1814
From: Adams, Charles Francis
To: Adams, John Quincy


No: 6Dear PapaSt Petersburg October 6th 1814  
As you desired I left off writing although I had prepared a letter. As Mama has just recieved your Letter of the 23 September permitting us to write again I send you an extract from my Journal because I have so much to do for my Masters I cannot get a letter ready for the next Post.
You will be surprised to learn that I have acted a part in a french play which was performed at Mrs: Krehmers on Mr Krehmers birthday.
Thursday October 6th: 1814
This morning we played before the Chevalier de St: Bernard. We sat down 24 Persons to dinner; and at seven O’clock we began our performance, which went off very well, there was a large company. I was very much frightened at first but soon got over it. The Scene represented a garden. The Chevalier was prompter. The play was l’Avengle de Spa. the characters as follows, Madame Aglebert Mrs. Krehmer, Lady Semur, Miss S Fock, Felicie. Miss Gaselet. Goton Mrs: Fisher Jeannette Sophie Krehmer Louison Betsy. Pere Antoine George and Marie myself. The After-peiece, was la Bergere Bienfaisante. la Bergere Miss Fock, Sophie Babet, Betsy Fanchette, and George Le viellard. Between the plays Julia recited some Verses. The evening closed with a dance Mama and I came to town, to Sleep in her new House. I hope you will be here to see us act on the 8 of January, as it would give me much more pleasure to play before you. I am Dear Papa your Dutiful Son
Charles Francis Adams